Case 2:20-cv-08035-SVW-JPR Document 66 Filed 10/21/20 Page 1 of 3 Page ID #:66




 1 BENJAMIN TAYLOR (State Bar No. 240636)
   btaylor@taylorlawfirmpc.com
 2 THE LAW OFFICES OF BENJAMIN TAYLOR
   A Professional Corporation
 3 1880 Century Park East, Suite 714
   Los Angeles, California 90067
 4 Telephone: (310) 201-7600
   Facsimile: (310) 201-7601
 5
   Attorneys for Plaintiff
 6 HONG LIU
 7
                             UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    HONG LIU,                                      CASE NO: 2:20-cv-08035-DVW-JPRx
11                     Plaintiff,
                                                     STIPULATION SETTING
12    v.                                             DEFENDANTS’ DEADLINE TO
                                                     RESPOND TO COMPLAINT
13
      FARADAY&FUTURE, INC., SMART
14    KING LTD., JIAWEI WANG, and
      CHAOYING DENG,
15
                      Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
                 STIPULATION SETTING DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT

     110840182
Case 2:20-cv-08035-SVW-JPR Document 66 Filed 10/21/20 Page 2 of 3 Page ID #:67




 1               STIPULATION SETTING TIME TO RESPOND TO COMPLAINT
 2           Plaintiff HENRY LIU and Defendants FARADAY&FUTURE INC., SMART
 3 KING LTD., JIAWEI WANG, and CHAOYING DENG, hereby stipulate and agree
 4 as follows:
 5           WHEREAS, on January 3, 2020 plaintiff Hong Liu (“Plaintiff”) initiated this
 6 action by filing a summons and complaint (“Complaint”) in the United States District
 7 Court for the Southern District of New York (“SDNY”) against defendants
 8 Faraday&Future Inc. (“Faraday”), Smart King Ltd. (“Smart King”), Jiawei Wang
 9 (“Wang”), and Chaoying Deng (“Deng”) (all defendants collectively, “Defendants”);
10           WHEREAS, on January 6, 2020, Faraday was served with a copy of the
11 summons and complaint;
12           WHEREAS, on January 7, 2020, Smart King was served with a copy of the
13 summons and complaint;
14           WHEREAS, on January 22, 2020, Defendants submitted a letter to the SDNY
15 requesting an extension of time to respond to the Complaint, accepting service of
16 process as to all Defendants, and waiving any defenses concerning service of process
17 as to Defendants;
18           WHEREAS, on January 23, 2020, the SDNY granted Defendants’ request for
19 an extension of time to respond and issued a briefing schedule concerning Defendants’
20 motion to dismiss;
21           WHEREAS, on February 14, 2020, pursuant to Federal Rules of Civil
22 Procedure 12(b)(2) and (3) and U.S.C. 28 U.S.C. §§ 1404 and 1406(a), Defendants
23 filed a motion to dismiss and/or transfer this action to the United States District Court
24 for the Central District of California (the “Motion”).
25           WHEREAS, on March 6, 2020, Plaintiff filed his opposition to the Motion;
26           WHEREAS, on March 20, 2020, Defendants filed their reply in support of the
27 Motion;
28
                                                 -2-
                   STIPULATION SETTING DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT

     110840182
Case 2:20-cv-08035-SVW-JPR Document 66 Filed 10/21/20 Page 3 of 3 Page ID #:68




 1           WHEREAS, on August 26, 2020, the SDNY heard oral argument on the
 2 Motion, terminated the Motion, and granted Defendants’ motion to transfer this case
 3 to the United States District Court for the Central District of California (“Court”);
 4           WHEREAS, on September 4, 2020, the SDNY transferred this case to this
 5 Court;
 6           NOW THEREFORE, it is hereby stipulated and agreed upon by Plaintiff and
 7 Defendants, through their undersigned counsel, that Defendants shall respond to the
 8 complaint by November 19, 2020.
 9
      DATED: October 21, 2020                THE LAW OFFICES OF BENJAMIN
10
                                             TAYLOR
11                                           A Professional Corporation
12
13                                           By:      /s/ Benjamin Taylor

14                                                   BENJAMIN TAYLOR
                                                     Attorneys for Plaintiff
15                                                   HONG LIU
16
17 DATED: October 21, 2020                  TROUTMAN PEPPER HAMILTON
                                             SANDERS LLP
18
19
                                             By: ________________________
                                                   /s/ Lauren E. Grochow
20                                                LAUREN E. GROCHOW
21                                                DANIEL N. ANZISKA
                                                  PAUL L. GALE
22                                                MACKENZIE WILLOW-JOHNSON
23                                               Attorneys for Defendants
                                                 FARADAY&FUTURE INC.,
24                                               SMART KING LTD., JIAWEI WANG,
25                                               and CHAOYING DENG

26
27
28
                                               -3-
                 STIPULATION SETTING DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT

     110840182
